Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions

Applicant's election with traverse of Species A (claim 14) in the reply filed on January 20, 2021 is acknowledged.  The traversal is on the ground(s) that there is unity between claims 14 and 15 because they both involve acid-based interaction between the first cushion layer and the first shell layer. Further, if the acid group is in the first cushion layer, the first layer has a basic group and if the acidic group is in the first shell layer, the first cushion layer has a basic group.  

Upon reconsideration, the examiner is withdrawing the restriction requirement mailed on January 20, 2021.  

With respect to claims 1, 2, and 20, the recitation “Fox Tg” is interpreted as glass transition temperature (Tg) calculated using the Fox equation (page 3, line 29 of the specification). 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, at line 16, the claim recites “the first monomeric unit of Formula (I)”.  There is a lack of antecedent basis for this recitation in claim 1.  It is submitted that the recitation “the first monomeric unit of Formula (I)” should be replaced with “a first (meth)acrylate monomer unit of Formula (I)”. 

With respect to claim 1, at line 31, this claim recites “low Tg (meth)acrylate monomeric units”, and at line 41, this claim recites “high Tg nonpolar monomeric units”.  It is submitted that the terms “low Tg” and “high Tg” are relative terms.  These terms are indefinite absent specific values of Tg.   In order to overcome this rejection, it t is respectfully submitted that after the recitation “low Tg (meth) acrylate monomeric units of Formula (II) in an amount of at least 25 wt-%...in the copolymer”, the following recitation should be added “wherein the one or more low Tg (meth)acrylate monomeric units is characterized as a homopolymer of the one or more (meth)acrylate monomeric units having a Tg of no greater than 0°C”.  See page 14, lines 10-15.   Further, after the recitation “high Tg nonpolar monomeric units in an amount of at least 35 wt-% based on the total weight of monomeric units in the copolymer”, the following recitation should be added “wherein the one or more high Tg nonpolar monomeric units is characterized as a homopolymer of the one or more high Tg nonpolar monomeric units having a Tg of greater than 0°C”.  See page 14, lines 10-15 of the specification. 

As to claim 1, at lines 21-22, this claim recites “wherein the sum of all monomeric units of the first cushion layer (meth)acrylate copolymer equals 100% by weight” .  Further, at line 29, this claim recites “the first continuous shell layer adhesive”.  Moreover, at lines 43-44, this claim recites “wherein the sum of all monomeric units of the first shell layer copolymer equals 100% by weight”.  It is submitted that there is a lack of antecedent basis with respect to the recitations “the first cushion layer (meth)acrylate copolymer”, “the first continuous shell layer adhesive”, and “the first shell layer copolymer”.   

It is respectfully submitted that the recitation “wherein the sum of all monomeric units of the first cushion layer (meth)acrylate copolymer equals 100% by weight” should be replaced with “wherein a total weight of all monomeric units of the (meth)acrylate copolymer of the first cushion layer equals to 100% by weight”.  Further, the recitation “the first continuous shell layer adhesive” should be replaced with “the 

As to claim 4, this claim recites “the first cushion layer (meth)acrylate copolymer comprises one or more (meth)acrylate monomeric units of Formula (I), wherein R2 is an alkyl group having 1 to 24 carbon atoms.”  There is a lack of antecedent basis with respect to the recitation “the first cushion layer (meth)acrylate copolymer” in the claim.  Moreover, claim 4 recites “one or more (meth)acrylate monomeric units of Formula (I)”.  It is unclear whether these (meth)acrylate monomeric units are additional monomers or further refer to the (meth)acrylate monomeric units recited in claim 1.  It is submitted that claim 4 should be written as “The adhesive article of claim 1, wherein the R2 of Formula (I) is an alkyl group having 1 to 24 carbon atoms.” 

As to claim 5, this claim recites “the first cushion layer (meth)acrylate copolymer”.  There is lack of antecedent basis with respect to the aforementioned recitation in the claim.   Moreover, claim 5 recites “one or more (meth)acrylate monomeric units of Formula (I)”.  It is unclear whether these monomeric units are additional monomer or further refer to the (meth)arylate monomeric units recited in claim 4.  It is submitted that claim 5 recitation “the first cushion layer (meth)acrylate copolymer comprises one or more (meth)acrylate monomeric units of Formula (I) derived from monomers” should be the one or more (meth)acrylate monomeric units of Formula (I) is derived from monomers”. 

As to claim 6, this claim recites “the first cushion layer (meth)acrylate copolymer comprises one or more polar monomeric units derived from…”.  There is a lack of antecedent basis with respect to the recitation “the first cushion layer (meth)acrylate copolymer” in the claim.  Moreover, it is unclear whether the recitation “one or more polar monomeric units” refers to additional monomers or further refers to the polar monomeric units of the (meth)acrylate copolymer of claim 1.  It is submitted that the aforementioned claim 6 recitation should be replaced with the recitation “the one or more polar monomeric units of the (meth)acrylate copolymer are derived from”.

As to claim 7, this claim recites “the first shell layer copolymer comprises one or more polar monomeric units in an amount of at least 0.5 wt-% based on a total weight of monomeric units in the copolymer”.  There is a lack of antecedent basis with respect to the recitation “the first shell layer copolymer” in the claim.  Moreover, it is unclear whether the recitation “one or more polar monomeric units” refers to additional monomers or further refers to the polar monomeric units of the copolymer of claim 1. 

The aforementioned claim 7 recitation should be replaced with the recitation “the one or more polar monomeric units of the copolymer of the first continuous shell layer is present in an amount of from 0.5 wt% to 5 wt%, based on a total weight of monomeric units in the copolymer.”   The upper end point value of “5 wt%” is included in claim 7 by 

As to claim 8, this claim recites “The adhesive article of claim 1 wherein the first shell layer copolymer comprises one or more low Tg (meth)acrylate monomeric units of Formula (II), wherein R3 is an alkyl group having 2 to 24 carbon atoms.”  There is a lack of antecedent basis with respect to the recitation “the first shell layer copolymer” in the claim.  Moreover, with respect to the recitation “one or more low Tg (meth)acrylate monomeric units”, it is unclear whether these monomeric units are additional monomers or further refer to the monomer units of the copolymer of claim 1. 

It is submitted that claim 8 should be written as “The adhesive article of claim 1, wherein the R3 of Formula (II) is an alkyl group having 2 to 24 carbon atoms.”

As to claim 9, this claim recites “the first shell layer copolymer”.  There is a lack of antecedent basis with respect to the aforementioned recitation in the claim.  Moreover, it is unclear whether the recitation “one or more low Tg(meth)acrylate monomeric units of Formula (II)” in claim 9 refers to additional monomers or further refers to the low Tg (meth)acrylate monomeric units of claim 8. 

It is submitted that claim 9 recitation “the first shell layer copolymer comprises one or more low Tg(meth)acrylate monomeric units of Formula (II) derived from 

As to claim 10, this claim recites “the first shell layer copolymer”.  There is a lack of antecedent basis with respect to the aforementioned recitations in the claim.  Moreover, this claim recites “one or more polar monomeric units”.  It is unclear whether these polar monomeric units are additional monomers or refers to the polar monomeric units of claim 1. 

As to claim 11, this claim recites “the first shell layer copolymer”.  There is a lack of antecedent basis with respect to the aforementioned recitation in the claim.  Moreover, this claim recites “one or more high Tg nonpolar monomeric units”.  It is submitted that the recitation “high Tg” is a relative term and as such indefinite absent specific values of Tg.  Moreover, with respect to the recitation “one or more high Tg nonpolar monomeric units”, it is unclear whether the high Tg nonpolar monomers are additional monomers or further refers to high Tg nonpolar monomers of claim 1. 

As to claims 12-16, these claims recite “the first cushion layer (meth)acrylate copolymer” and ‘the first shell layer copolymer”.  There is a lack of antecedent basis with respect to the aforementioned recitations in the claim.  Moreover, with respect to claims 14 and 15, these claims recite one or more polar monomeric units having acid group and one or more polar monomeric units having a basic group. It is unclear if these 

As to claim 20, this claim recites “the second cushion”, “the second cushion layer (meth)acrylate copolymer”, “the second continuous shell layer adhesive”, “the second shell layer copolymer”, and “the second monomeric unit of Formula (I).   There is a lack of antecedent basis for the aforementioned recitations in the claim.  Moreover, claim 20 recites “low Tg (meth)acrylate monomeric units” and “high Tg nonpolar monomeric units”.  These terms are indefinite absent specific values of Tg.

The examiner submits that claim 20 is identical to claim 1 except for the recitation of the second cushion layer and the second continuous shell layer.   Accordingly, claim 20 can also be written as following to overcome the rejection: “The adhesive article of claim 1 further comprising a second cushion layer permanently bonded to a second surface of the flexible backing, a second continuous shell layer adjacent to the second cushion layer, wherein the second cushion layer has an average thickness of at least 10 micrometers, wherein the second cushion layer comprises the acrylate pressure-sensitive adhesive of the first cushion layer, wherein the second continuous shell layer has an average thickness of up to 25 micrometers, wherein the second continuous shell layer comprises the copolymer of the first continuous shell layer, wherein the ratio of the first cushion layer average thickness to the first shell layer average thickness is at least 2:1.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shimone et al. (US 2020/0332152A1) discloses an adhesive article having a flexible backing, a first cushion layer, and a first discontinuous shell layer (abstract).  Gehlsen et al. (US 2004/0260024A1) discloses a linerless double sided PSA tape (abstract).  Inenaga (US 2011/0195240A1) discloses an adhesive sheet having a first adhesive layer and a second adhesive layer (abstract).  Ercillo et al. (US 5,827,609) discloses a multilayer PSA constructions, wherein one layer is formed of a first adhesive composition having a first Tg and at least a second layer is formed of a second adhesive composition having a second Tg (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
February 17, 2021